The appeal herein is by case-made and not by transcript. The case was tried before Hon. T.P. Clay one of the regularly elected district judges of this state who had been assigned to hold court in Texas county. The case-made was settled and signed by Hon. W.C. Crow, the regular judge of the district court of Texas county, and motion is made to dismiss this proceeding because the case-made was not settled and signed by the judge who tried the case and no showing is made of his inability to do so. The motion must be sustained. Section 5244, Rev. Laws 1910; Brown v. Marks, 45 Okla. 711, 146 P. 707, and cases cited.
The appeal is dismissed. *Page 299